Citation Nr: 1744661	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In January 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO denied the Veteran's claim of service connection for a left knee disorder.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the December 2008 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.  

3.  The Veteran's left knee arthritis did not manifest during active service or within one year of separation of service; and has not been shown to be causally related to his active service.

4.  The Veteran's lumbar spine degenerative disc and joint disease did not manifest during active service or within one year of separation of service; and has not been shown to be causally related to his active service.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision that denied the Veteran's application to reopen a claim of service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for lumbar spine degenerative disc and joint disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (providing that when a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159 (a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.

As an initial matter, the Board finds that new and material evidence has been received to reopen the claim of service connection for a left knee disorder.  See January 2017 medical opinion.  Therefore, the claim is reopened and will be considered on the merits.  

In this case, the Veteran asserts that his current left knee arthritis and lumbar spine degenerative disc and joint disease are related to an in-service injury to his knee and back.  He contends that he continued to have instability with his left knee after service and that it caused him to fall from a ladder at work in April 1991, reinjuring his left knee and back.  See Bd. Hrg. Tr. at 11, 14.

The Veteran's service treatment records indicate that he reported that his knee was injured in a car accident one year prior and that he had chronic low back pain since that accident.  See November 1968 and December 1969 records.  An X-ray showed an osteochondroma (benign growth) located along the medial distal aspect of the femur and a small osteochondroma along the medial aspect of the proximal fibula.  In January 1970, the Veteran complained of recurrent low back pain and was given pain medication.  In September 1970, he complained of back pain after lifting a heavy object; X-rays were negative.  The impression was that he had a strain.  

In February 1971, the Veteran sustained an injury when the tongue of a 3/4 ton truck struck his distal left thigh causing a fracture at the base of the osteochondroma.  He was evacuated to Da Nang and then transferred to Valley Forge General Hospital.  A May 1971 discharge summary reflects that he had an excision of the osteochondroma from the medial femoral condyle of his left leg.  Postoperatively he did generally well and sutures were removed approximately ten days after surgery.  He was then sent on convalescent leave.  When he returned in early April from convalescent leave, X-rays showed some new bone formation at the surgical site.  This continued to be somewhat painful over the ensuing weeks and strengthening exercises were continued.  The pain gradually diminished and when he was last examined in mid-May 1971, he had no tenderness at the site of the osteochondroma excision.  His quadriceps strength was good and his gait was normal without the need for a cane or crutch for assistance.  Range of motion of his knee was full and the wound was healed and clean.  

At his May 1971 separation examination, it was noted that he had an osteochondroma of the left medial femoral condyle, which was surgically treated and healed.  It was noted that he had full, pain-free range of motion in his left knee with no tenderness at the site of the osteochondroma removal.  There was a four-inch healed medial distal left thigh scar.  On his May 1971 Report of Medical History, the Veteran denied having or having had "trick" or locked knee and back trouble of any kind.  The reviewing physician noted that the Veteran had a left distal medial femoral osteochondroma excised and was doing well.

After service, a July 1971 VA examination report notes that the Veteran complained of numbness at the excision site.  He stated that his knees became stiff after sitting and walking for a long time.  Oh physical examination of the left knee, there was no swelling, atrophy, or pain on squatting.  Range of motion was normal.  The diagnosis was "old calcified hematoma after excision of benign mass on medial left femur."

In a July 1971 rating decision, the RO granted service connection for a calcified hematoma following the excision of benign mass on the medial left femur.  

In April 1991, private medical records from Detroit Osteopathic Hospital indicate that the Veteran fell several feet from a ladder and injured his left knee.  He denied having pain anywhere else.  He stated that he had a history of spur removal from the left knee several years ago.  On examination, there was no lumbar spine tenderness.  The left knee was considerably tender to palpation diffusely.  X-rays revealed a comminuted fracture of the lateral tibial plateau with some depressed fragments of the lateral and medial joint compartment, as well as probable disruption of the tibial spine.  The Veteran underwent surgical open reduction and internal fixation, iliac bone graft, and partial medial meniscectomy.  

An April 1992 record from American Medical Evaluations notes that the Veteran lost his balance at work and injured his left lower extremity.  

An October 1993 independent medical evaluation indicates that the Veteran was working on a ladder when he slipped and fell approximately 10 feet and injured his left knee.  He denied any previous significant loss of work due to accident, injury, or illness.  

A July 1994 psychiatric evaluation notes that the Veteran presented with complaints of left knee pain of just over three years duration.  He attributed the onset of his condition to an injury at work in April 1991.  

A September 1996 medical evaluation reflects that the Veteran complained of "multiple arthralgias."  He reported that he fell off a ladder in 1991 and suffered a fracture of his left tibia.  He also had gradual onset of pain involving his back since he had been favoring his left leg.  It was noted that the Veteran's past medical history was otherwise noncontributory.  
	
During a January 1998 RO hearing, the Veteran stated that he worked as a carpenter for about 15 years up until he shattered his leg in 1991.  He indicated that he has had "all this problem" [sic] since 1991 and can no longer work.  

A January 1998 VA examination reflects that the Veteran reported that he fell off a ladder and shattered his left knee and tibia in 1991.  He stated that he started to have back problems since that time.  The diagnoses were degenerative joint disease of the lumbar spine and traumatic arthritis of the left knee.

A May 1998 VA treatment record notes that the Veteran fell off a ladder six years prior and "shattered" his left tibia and fractured his fibula.  It was noted that he had post-traumatic osteoarthritis.

A January 1999 VA examination report indicates that the Veteran stated that he stopped working due to the left leg injury.  He stated that before 1991, he did not have any physical complaints.

During a November 1999 VA examination for mental disorders, the Veteran reported that a water trailer fell and its tongue broke his leg during service.  He stated that he later fell from a ladder and severely reinjured his left leg.

During an October 2000 psychiatric evaluation, the Veteran stated that prior to his 1991 injury, he was healthy and did not have any physical complaints.  Since his injury, he indicated that he had had considerable difficulty with his back and left leg.

During a November 2008 VA examination, the Veteran reported that he originally injured his left knee in service when he fractured an osteochondroma of the femur.  He indicated that he continued to have problems with his left knee after service but did not seek treatment.  He stated that he had a second injury to the left knee when he fell 14 feet from a ladder and fractured his left fibula/tibia.  The examiner noted that the Veteran had osteoarthritis and osteoporosis of the left knee.  He further opined that the Veteran's current left knee condition was not due to an injury on active duty but was instead related to the injury in 1991.  The examiner noted that at the Veteran's May 1971 separation examination, he had full range of motion of the left knee without pain and that there was no tenderness at the site of the osteochondroma removal.  

An October 2011 private treatment record from Dr. C.R. indicates that the Veteran complained of multiple problems:  left knee and leg pain, low back pain, bilateral hand pain, and right knee pain.  The Veteran stated that he had a traumatic injury in 1991 in which he fell off a ladder 15 feet up and shattered his left tibia, jammed his left hip, and had severe back problems.  He indicated that he has had limited motion since the injury, and progressive pain in his left knee and low back.  The 1971 in-service injury was not mentioned in his clinical history.

In December 2011 correspondence, Dr. C.R. stated that she had been treating the Veteran for low back pain and left knee pain and that he was unable to work any type of job.  She further opined that the Veteran's "symptoms can be directly related to an injury he sustained in Vietnam when a 500 gallon water tank fell onto his legs and crushed his left leg and caused post traumatic arthritis."  

The report of a January 2012 VA examination indicates that the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The VA examiner opined that the low back disorder was less likely than not proximately due to or the result of the Veteran's service-connected condition.  She explained that the Veteran's service-connected calcified hematoma following the excision of a benign mass on the medial left femur was not responsible for the degenerative disc disease.  She further noted that the medical literature demonstrates that the most common etiology of this condition is the aging process and that the Veteran was 60 years old.  She also stated that the Veteran had a history of smoking and that smokers have high rates of degenerative disc disease, citing medical literature to this effect.  Finally, the examiner noted the Veteran's 1991 fall from a ladder would place him in a high risk for development of lumbar pathology.  

In a January 2017 letter, Dr. C.R. noted that the Veteran sustained an injury in Vietnam when a 500 gallon water tank fell onto his legs and crushed his left leg and caused post traumatic arthritis.  She opined that she felt "that all of his joint complaints are directly related to injury sustained in Vietnam as he is now having symptoms of post traumatic arthritis."  In a February 2017 addendum, she opined that the Veteran's persistent low back pain could have also been caused by his fall and subsequent injury.  She noted that when the tank fell on the Veteran, it took him to the ground and landed on his lower extremities.  She indicated that he fell directly to the ground, which could have expedited his degeneration in his lumbar spine.  She also indicated that the Veteran had an altered gait since the time of his injury, which would also cause increased degeneration of the lumbar spine.  

In this case, the Veteran has met the first two elements of service connection.  He has established that he has current left knee and lumbar spine disorders and that he sustained an injury during service.  At issue is whether his current left knee and lumbar spine disorders are related to his in-service injury.  In this regard, there is conflicting evidence.  

The evidence in favor of the claim consists primarily of the Veteran's lay statements and Dr. C.R.'s private medical opinions.  

Although the Veteran is competent to describe events that he has personally experienced, the Board does not find his statements credible in this case.  The Veteran's statements that he continued to have knee problems following his in-service injury and that his knee gave out in 1991 and caused him to fall, conflict with the contemporaneous medical evidence.  The evidence indicates that at separation he had full range of motion without pain and he denied having any knee problems.  At the 1971 VA examination, his knee was objectively normal.  Furthermore, there are no records of treatment for any knee problems, including instability, between separation from service and the 1991 work injury.  In addition, the initial reports of the 1991 fall do not mention that his left knee gave out.  Rather, they indicate that he slipped, lost his balance, and fell.  In fact, on several occasions, the Veteran denied having any physical problems prior to the 1991 accident.   

Regarding the lumbar spine, the Veteran's statements that he injured his low back in February 1971 when a water tank fell on him, is inconsistent with the contemporaneous medical record.  His service treatment records indicate that he complained of low back pain following a car accident and after lifting a heavy object.  At separation, his spine was normal and denied having or having had recurring back problems.  Likewise, his statements that he injured his back during the 1991 fall contradict the contemporaneous reports of complaints of only left knee pain.  He denied having pain elsewhere.  For similar reasons, the Board also finds the Veteran's wife's statements not credible.  See Bd. Hrg. 25-26.  The contemporaneous medical evidence does not indicate that the Veteran walked with a limp and continued to have left knee problems after he recovered from the 1971 in-service injury.

Regarding Dr. C.R.'s medical opinions, although competent, the Board does not find them probative.  The physician's opinions are largely based on inaccurate factual premises.  She indicates that a large water tank fell on the Veteran, knocked him to the ground, and that he sustained crush injuries.  The evidence, however, indicates that the tongue of a truck struck his left thigh and fractured it.  There is no evidence of any injury to the low back.  Furthermore, she failed to address the fact that there were normal findings at separation and that the Veteran denied having knee and back problems.

On the other hand, the evidence weighing against the claim consists mostly of the contemporaneous medical records described above and the VA examiners' opinions.  The November 2008 VA examiner opined that the Veteran's left knee arthritis was due to the 1991 work injury and not due to the in-service injury.  As rationale, the examiner noted the normal examination findings at the time of separation.  The Board finds this opinion probative because it includes rationale that is consistent with the medical evidence of record.  The Board also finds that the January 2012 VA examiner's opinion that the Veteran's low back disorder is not related to service probative.  The examiner provided rationale, noting that the medical literature indicates that the most likely cause of degeneration was aging and that the Veteran was 62.  She also noted that smoking and the 1991 work injury would also put him at a higher risk for degeneration.  

For these reasons, the Board finds the most probative evidence weighs against the claims.  The evidence does not indicate that the Veteran's left knee arthritis and lumbar spine degenerative disc and joint disease were incurred in or aggravated by service.  Rather, the first objective evidence of left knee arthritis and lumbar spine degeneration was in 1998, following a 1991 fall from a ladder.  The passage of time between discharge from active service and the medical documentation of a claimed disability is also a factor that the Board may weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to these claims does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claims of service connection for left knee and lumbar spine disorders must be denied.


ORDER

New and material evidence having been submitted, the claim of service connection for a left knee disorder is reopened.

Service connection for left knee arthritis is denied.

Service connection for lumbar spine degenerative disc and joint disease is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


